Plaintiff in error, Ed Macready, was convicted of the crime of statutory rape, committed on Althea Collier, an unmarried female, under the age of sixteen years and over the age of fourteen years, on or about the 21st day of August, 1912, and in accordance with the verdict of the jury was sentenced to serve a term of five years in the penitentiary at McAlester. The judgment was rendered on the 16th day of July, 1913. An appeal was perfected by filing in this court, on December 3, 1913, a petition in error with case-made.
No briefs had been filed, and no appearance made on behalf of the plaintiff in error, when the case was called at the present term for final submission. For this reason, the Attorney General thereupon moved for an affirmance of the judgment. *Page 201 
In cases of this kind, we do not consider it the duty of this court to examine the transcript of the testimony to determine whether or not the trial court erred in its rulings on the admission or rejection of testimony.
Upon an examination of the record we find that the evidence is ample to support the allegations of the information, and that no evidence was offered on behalf of the defendant. The information is a good one, and instructions of the court fully and fairly covered the law of the case. It appears that the trial was, in every respect, a fair one. The judgment of the district court of Bryan county is therefore affirmed.
ARMSTRONG, P.J., and FURMAN, J., concur.